DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed January 31, 2019. Claims 1-20 are presently pending and are presented for examination.

CLAIM INTERPRETATION
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an object detection apparatus”, in claims 1 and 20. (The examiner notes that the corresponding structures for the object detection apparatus can be found in the specification to be item 300 in fig 1 where it may include a camera 310, a radar 320, a lidar 330, an ultrasonic sensor 340, an infrared sensor 350, and a processor 370).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-20 are rejected under 35 U.S.C 103 as being unpatentable over Hayakawa et al, US 2019/0054927, in view of Yamanaka et al. US 2020/0406889, hereinafter referred to as Hayakawa and Yamanaka, respectively.

Regarding claim 1, Hayakawa discloses an autonomous parking system comprising (See at least ¶ 28, “The parking assist apparatus 100 according to one or more embodiments of the present invention can be applied to an automated parking system with which a vehicle is automatically parked”): 
an object detection apparatus (See at least ¶ 32, “The ranging device 3 may be a radar device, such as a millimeter-wave radar, laser radar and ultrasonic radar, or a sonar. The ranging device 3 detects the presence or absence of objects, positions of the objects, and distances to the objects on the basis of the received signal of the radar device”); and one or more processors configured to: perform an initial parking operation for parking a vehicle into a first parking space along a first path (See at least ¶ 121, “It is assumed that a parking space that exists ahead of the subject vehicle V is detected as the first parking space ( examples of the first parking space include the available parking spaces and/or the recommended parking space, here and hereinafter) and its position is displayed”), the first path including one or more first turnaround points (See at least ¶ 81, “The "parking recommendation condition" is preferably defined from the viewpoints of the number of turns for parking”), (See at least ¶ 83, “The control device 10 calculates the route when parking the subject vehicle V into each available parking space Me. The route is a trajectory from the position at which the parking assist process is started (start position) to the position at which the subject vehicle V arrives at a parking completion position in each available parking space Me.”), (The examiner interprets one or more first turnaround points equivalent to the number of turns for parking),
detect a second parking space using the object detection apparatus (See at least ¶ 122, “if another second parking space (examples of the second parking space include the available parking spaces and/or the recommended parking space, here and hereinafter) is detected after the first parking space is detected, the first parking space which is previously detected is no longer a parking space that is suitable as the target parking space”), 
(See at least ¶ 122, “when the automated parking is performed, parking into the second parking space is more convenient than parking into the first parking space”), (See at least ¶ 86, “The control device 10 calculates the parking-related cost of each available parking space Me using any one or more of the cost in accordance with the number of turns for parking on the route, the parking-related cost in accordance with the length of the route, the parking-related cost in accordance with the time for moving along the route (time for parking), and the parking-related cost in accordance with the maximum steering angle.”), (The examiner notes that for each available parking space the prior art systems generates a plurality of paths to calculate a parking related cost with the less turnaround points), and 
in response to user input, perform at least one of a first parking operation along the first path or a second parking operation along the second path (See at least fig 4A, ¶ 100, “The target parking space Mo is input by the driver or a passenger. For example, when the display 21 is a touch panel-type display, the driver or a passenger touches a portion representing a desired parking space thereby to specify the target parking space Mo, and information on the target parking space Mo is input to the control device 10”).
Hayakawa fails to explicitly disclose during the initial parking operation, detect a second parking (The examiner notes that Hayakawa discloses that the control devices detects available parking spaces so a second parking can be detected any time during parking operation).
	However, Yamanaka teaches during the initial parking operation, detect a second parking (See at least ¶ 58, “When the parking control to the target parking position is suspended due to detection of an obstacle, the control device 10 specifies a parking direction when the vehicle is parked at the next target parking position. First, the control device 10 sets the next target
parking position. The next target parking position may be a target parking position of an available parking space that is already detected as one of the available parking spaces by
the target parking frame setting process or may also be a different target parking position that is arbitrarily designated by the operator.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous parking system of Hayakawa and include during the initial parking operation, detect a second parking as taught by Yamanaka because it would allow the control device to set the next target parking position on the basis of the next available parking space (Yamanaka ¶ 59).

Regarding claim 2, Hayakawa discloses the autonomous parking system according to claim 1, wherein the one or more processors are further configured to detect the second parking space based on at least one of: information on a distance from the second parking space to a final destination; information on a size of the second parking space; information on a duration estimated to complete parking at the second parking space; or information on a distance from the second parking space to the vehicle (See at least fig 4A, ¶ 81, “The "parking recommendation condition" is preferably defined from the viewpoints of the number of turns for parking, the time required for parking, and the travel distance required for parking. On the basis of the "parking recommendation condition," the control device 10 extracts the recommended parking space Mr, with which the parking- related cost is low, from among the available parking spaces”).

Regarding claim 3, Hayakawa discloses the autonomous parking system according to claim 1, wherein the one or more processors are further configured to determine one or more second turnaround points included in the second path (See at least fig 4A, ¶ 81, “The "parking recommendation condition" is preferably defined from the viewpoints of the number of turns for parking, the time required for parking, and the travel distance required for parking. On the basis of the "parking recommendation condition," the control device 10 extracts the recommended parking space Mr, with which the parking- related cost is low, from among the available parking spaces”), (The examiner interprets one or more first turnaround points equivalent to the number of turns for parking).

Regarding claim 4, Hayakawa discloses the autonomous parking system according to claim 3, wherein the one or more processors are further configured to determine the one or more second turnaround points based on at least one of: a distance from the vehicle to the second parking space; a direction from the vehicle to the second parking space; or a speed of the vehicle (See at least fig 4A, ¶ 81, “The "parking recommendation condition" is preferably defined from the viewpoints of the number of turns for parking, the time required for parking, and the travel distance required for parking. On the basis of the "parking recommendation condition," the control device 10 extracts the recommended parking space Mr, with which the parking- related cost is low, from among the available parking spaces”), (The examiner interprets one or more first turnaround points equivalent to the number of turns for parking).


Regarding claim 5, Hayakawa discloses the autonomous parking system according to claim 3, wherein the one or more processors are further configured to, based on a number of the one or more second turnaround points being less than or equal to a reference value, perform the second parking operation along the second path in response to user input (See at least  ¶ 77, “The "parking recommendation condition" according to one or more embodiments of the present invention is defined from the viewpoint of extracting a parking space with which the cost required for parking (also referred to as a "parking-related cost," here and hereinafter) is low”), (See at least fig 4A, ¶ 84, “Costs are different, such as those relating to the number of turns for parking on a route, the length of the route, the time for moving along the route (time for parking), and the maximum steering angle, which are calculated for each available parking space Me. The smaller the number of turns for parking, the shorter the time required for parking (the parking-related cost is small).”), (The examiner interprets one or more first turnaround points equivalent to the number of turns for parking).

Regarding claim 6, Hayakawa discloses the autonomous parking system according to claim 3, further comprising a display unit, wherein the one or more processors are further configured to cause the display unit to display a first graphic object corresponding to the one or more first turnaround points and a second graphic object corresponding to the one or more second turnaround points, the second graphic object being visually different from the first graphic object (See at least fig 4A,  ¶ 120, “When an available parking space Me or recommended parking space Mr changes, the parking assist apparatus 100 changes and displays the position of the available parking space or recommended parking space.”), (See at least fig 4A, ¶ 134, “when it is estimated or detected that the second parking space other than the first parking space will satisfy the parking condition, the control device 10 according to one or more embodiments of the present invention controls the display 21 to display the first parking space in the second display form different from the first display form”), (The examiner also notes that displaying turn around points is conventional, well known in the art, and additionally taught by the second reference of  Yamanaka).

Regarding claim 7, Hayakawa discloses the autonomous parking system according to claim 6, wherein the one or more processors are further configured to, based on a number of the one or more second turnaround points being less than or equal to a reference value, cause the display unit to display the second graphic object (See at least fig 4A, ¶ 84, “Costs are different, such as those relating to the number of turns for parking on a route, the length of the route, the time for moving along the route (time for parking), and the maximum steering angle, which are calculated for each available parking space Me. The smaller the number of turns for parking, the shorter the time required for parking (the parking-related cost is small).”), (See at least fig 4A, ¶ 134, “when it is estimated or detected that the second parking space other than the first parking space will satisfy the parking condition, the control device 10 according to one or more embodiments of the present invention controls the display 21 to display the first parking space in the second display form different from the first display form”), (The examiner also notes that displaying turn around points is conventional, well known in the art, and additionally taught by the second reference of  Yamanaka).


Regarding claim 8, Hayakawa discloses the autonomous parking system according to claim 3, further comprising a display unit, wherein the one or more processors are further configured to cause the display unit to display a button configured to receive user input (See at least fig 4A, ¶ 100, “The target parking space Mo is input by the driver or a passenger. For example, when the display 21 is a touch panel-type display, the driver or a passenger touches a portion representing a desired parking space thereby to specify the target parking space Mo, and information on the target parking space Mo is input to the control device 10”).

Regarding claim 9, Hayakawa discloses the autonomous parking system according to claim 8, wherein the one or more processors are further configured to, during the first parking operation along the first path, cause the display unit to display a first button configured to receive user input that indicates a change of parking operation to the second parking operation along the second path (See at least fig 4A, ¶ 100, “The target parking space Mo is input by the driver or a passenger. For example, when the display 21 is a touch panel-type display, the driver or a passenger touches a portion representing a desired parking space thereby to specify the target parking space Mo, and information on the target parking space Mo is input to the control device 10”), (The examiner notes that display of control buttons in a touch screen display to control autonomous parking is conventional and well known in the art).

Regarding claim 10, Hayakawa discloses the autonomous parking system according to claim 9, wherein the one or more processors are further configured to deactivate the first button based on the vehicle arriving at the one or more second turnaround points and making a turn at the one or more second turnaround points (See at least fig 4A, ¶ 100, “The target parking space Mo is input by the driver or a passenger. For example, when the display 21 is a touch panel-type display, the driver or a passenger touches a portion representing a desired parking space thereby to specify the target parking space Mo, and information on the target parking space Mo is input to the control device 10”), (The examiner notes that display of control buttons in a touch screen display to control autonomous parking is conventional and well known in the art).

Regarding claim 11, Hayakawa discloses the autonomous parking system according to claim 8, wherein the one or more processors are further configured to, during the second parking operation along the second path, cause the display unit to display a second button configured to receive user input that indicates a change of parking operation to the first parking operation along the first path (See at least fig 4A, ¶ 134, “when it is estimated or detected that the second parking space other than the first parking space will satisfy the parking condition, the control device 10 according to one or more embodiments of the present invention controls the display 21 to display the first parking space in the second display form different from the first display form”), (See at least fig 4A, ¶ 100, “The target parking space Mo is input by the driver or a passenger. For example, when the display 21 is a touch panel-type display, the driver or a passenger touches a portion representing a desired parking space thereby to specify the target parking space Mo, and information on the target parking space Mo is input to the control device 10”), (The examiner notes that display of control buttons in a touch screen display to control autonomous parking is conventional and well known in the art).

Regarding claim 12, Hayakawa discloses the autonomous parking system according to claim 11, wherein the one or more processors are further configured to deactivate the second button based on the vehicle arriving at the one or more first turnaround points and making a turn at the one or more first turnaround points (See at least fig 4A, ¶ 134, “when it is estimated or detected that the second parking space other than the first parking space will satisfy the parking condition, the control device 10 according to one or more embodiments of the present invention controls the display 21 to display the first parking space in the second display form different from the first display form”), (See at least fig 4A, ¶ 100, “The target parking space Mo is input by the driver or a passenger. For example, when the display 21 is a touch panel-type display, the driver or a passenger touches a portion representing a desired parking space thereby to specify the target parking space Mo, and information on the target parking space Mo is input to the control device 10”), (The examiner notes that display of control buttons in a touch screen display to control autonomous parking is conventional and well known in the art).

Regarding claim 13, Hayakawa discloses the autonomous parking system according to claim 10, wherein the one or more processors are further configured to cause the display unit to display a graphic object corresponding to a period of time estimated for the vehicle to arrive at the one or more first turnaround points (See at least ¶ 95, “The control device 10 may read out the parking-related cost for parking which is previously calculated. The parking-related cost for parking into each available parking space Me reflects a load such as a time for parking required for moving the subject vehicle V to the parking space by automated driving, the number of operations, and the moving distance…The control device 10 calculates the time required for parking into each available parking space Me.”).

Regarding claim 14, Hayakawa discloses the autonomous parking system according to claim 3, wherein the one or more processors are further configured to determine the one or more second turnaround points that are farther from the vehicle than the one or more first turnaround points (See at least ¶ 81, “The "parking recommendation condition" is preferably defined from the viewpoints of the number of turns for parking”), (See at least ¶ 83, “The control device 10 calculates the route when parking the subject vehicle V into each available parking space Me. The route is a trajectory from the position at which the parking assist process is started (start position) to the position at which the subject vehicle V arrives at a parking completion position in each available parking space Me.”), (The examiner interprets one or more first turnaround points equivalent to the number of turns for parking).

Regarding claim 15, Hayakawa discloses the autonomous parking system according to claim 14, wherein the one or more processors are further configured to generate a control signal to: control the vehicle to travel to the one or more first turnaround points at a first variation of speed; and based on the vehicle passing the one or more first turnaround points, control the vehicle to travel from the one or more first turnaround points at a second variation of speed, the second variation of speed being different from the first variation of speed (See at least ¶ 93, “FIG. 4B illustrates a state in which the subject vehicle V moves forward from the position Pl illustrated in FIG. 4A to a position P 2. The speed of the subject vehicle V at the position P2 is V2 (<Vl)... The subject vehicle V is in a state of selecting a parking space with the lowered vehicle speed V2 (<Vl).”), (The examiner notes that it will be obvious to change speed in different turning points to avoid collision or missing an appropriate angle to park the vehicle).

Regarding claim 16, Hayakawa discloses the autonomous parking system according to claim 15, wherein the one or more processors are further configured to generate the control signal to: decelerate the vehicle before the vehicle passes the one or more first turnaround points; and based on the vehicle passing the one or more first turnaround points, accelerate the vehicle and then decelerate the vehicle (See at least ¶ 82, “The control device 10 calculates the parking-related cost for parking into each available parking space. The parking-related cost includes those relating to the time required for parking, the number of operations required for parking (such as the number of steering operations and the number of brake/accelerator operations), and the travel distance required for parking.”), (See at least ¶ 93, “FIG. 4B illustrates a state in which the subject vehicle V moves forward from the position Pl illustrated in FIG. 4A to a position P 2. The speed of the subject vehicle V at the position P2 is V2 (<Vl)... The subject vehicle V is in a state of selecting a parking space with the lowered vehicle speed V2 (<Vl).”), (The examiner notes that it will be obvious to change speed in different turning points to avoid collision or missing an appropriate angle to park the vehicle).

Regarding claim 17, Hayakawa discloses the autonomous parking system according to claim 1, further comprising a display unit, wherein the one or more processors are further configured to: cause the display unit to display a first graphic image corresponding to the first path; cause the display unit to display a second graphic image corresponding to the second path, the second graphic image being visually different from the first graphic image; cause the display unit to (See at least fig 4A, ¶ 134, “when it is estimated or detected that the second parking space other than the first parking space will satisfy the parking condition, the control device 10 according to one or more embodiments of the present invention controls the display 21 to display the first parking space in the second display form different from the first display form”), (See at least fig 7B, ¶ 100, “The target parking space Mo is input by the driver or a passenger. For example, when the display 21 is a touch panel-type display, the driver or a passenger touches a portion representing a desired parking space thereby to specify the target parking space Mo, and information on the target parking space Mo is input to the control device 10”), (The examiner notes that display of a plurality of turning paths and control buttons in a touch screen display to control autonomous parking is conventional and well known in the art).

Regarding claim 18, Hayakawa discloses the autonomous parking system according to claim 1, further comprising a display unit, wherein the one or more processors are further configured to: cause the display unit to display a first graphic image corresponding to the first path; cause the display unit to display a second graphic image corresponding to the second path, the second graphic image being visually different from the first graphic image; perform the second parking operation for parking the vehicle into the second parking space along the second path; cause the display unit to display a second button indicating a change of parking operation to the first parking operation along the first path; and in response to reception of user input at the second button, generate a control signal for parking the vehicle along the first path (See at least fig 4A, ¶ 134, “when it is estimated or detected that the second parking space other than the first parking space will satisfy the parking condition, the control device 10 according to one or more embodiments of the present invention controls the display 21 to display the first parking space in the second display form different from the first display form”), (See at least fig 7B, ¶ 100, “The target parking space Mo is input by the driver or a passenger. For example, when the display 21 is a touch panel-type display, the driver or a passenger touches a portion representing a desired parking space thereby to specify the target parking space Mo, and information on the target parking space Mo is input to the control device 10”), (The examiner notes that display of a plurality of turning paths and control buttons in a touch screen display to control autonomous parking is conventional and well known in the art).

Regarding claim 19, Hayakawa discloses the autonomous parking system according to claim 12, wherein the one or more processors are further configured to cause the display unit to display a graphic object corresponding to a period of time estimated for the vehicle to arrive at the one or more second turnaround points (See at least ¶ 95, “The control device 10 may read out the parking-related cost for parking which is previously calculated. The parking-related cost for parking into each available parking space Me reflects a load such as a time for parking required for moving the subject vehicle V to the parking space by automated driving, the number of operations, and the moving distance…The control device 10 calculates the time required for parking into each available parking space Me.”).


Regarding claim 20, Hayakawa discloses a vehicle comprising: one or more wheels; wherein the one or more wheels are configured to be driven based on a control signal provided from an autonomous parking system (See at least ¶ 28, “The parking assist apparatus 100 according to one or more embodiments of the present invention can be applied to an automated parking system with which a vehicle is automatically parked”), the autonomous parking system comprising: 
an object detection apparatus (See at least ¶ 32, “The ranging device 3 may be a radar device, such as a millimeter-wave radar, laser radar and ultrasonic radar, or a sonar. The ranging device 3 detects the presence or absence of objects, positions of the objects, and distances to the objects on the basis of the received signal of the radar device”), and one or more processors configured to: 
perform an initial parking operation for parking the vehicle into a first parking space along a first path (See at least ¶ 121, “It is assumed that a parking space that exists ahead of the subject vehicle V is detected as the first parking space ( examples of the first parking space include the available parking spaces and/or the recommended parking space, here and hereinafter) and its position is displayed”), the first path including one or more first turnaround points (See at least ¶ 81, “The "parking recommendation condition" is preferably defined from the viewpoints of the number of turns for parking”), (See at least ¶ 83, “The control device 10 calculates the route when parking the subject vehicle V into each available parking space Me. The route is a trajectory from the position at which the parking assist process is started (start position) to the position at which the subject vehicle V arrives at a parking completion position in each available parking space Me.”), (The examiner interprets one or more first turnaround points equivalent to the number of turns for parking),
(See at least ¶ 122, “if another second parking space (examples of the second parking space include the available parking spaces and/or the recommended parking space, here and hereinafter) is detected after the first parking space is detected, the first parking space which is previously detected is no longer a parking space that is suitable as the target parking space”), 
generate a second path for parking the vehicle into the second parking space (See at least ¶ 122, “when the automated parking is performed, parking into the second parking space is more convenient than parking into the first parking space”), (See at least ¶ 86, “The control device 10 calculates the parking-related cost of each available parking space Me using any one or more of the cost in accordance with the number of turns for parking on the route, the parking-related cost in accordance with the length of the route, the parking-related cost in accordance with the time for moving along the route (time for parking), and the parking-related cost in accordance with the maximum steering angle.”), (The examiner notes that for each available parking space the prior art systems generates a plurality of paths to calculate a parking related cost with the less turnaround points), and 
based on user input, perform at least one of a first parking operation along the first path or a second parking operation along the second path (See at least fig 4A, ¶ 100, “The target parking space Mo is input by the driver or a passenger. For example, when the display 21 is a touch panel-type display, the driver or a passenger touches a portion representing a desired parking space thereby to specify the target parking space Mo, and information on the target parking space Mo is input to the control device 10”).
(The examiner notes that Hayakawa discloses that the control devices detects available parking spaces so a second parking can be detected any time during parking operation).
	However, Yamanaka teaches during the initial parking operation, detect a second parking (See at least ¶ 58, “When the parking control to the target parking position is suspended due to detection of an obstacle, the control device 10 specifies a parking direction when the vehicle is parked at the next target parking position. First, the control device 10 sets the next target
parking position. The next target parking position may be a target parking position of an available parking space that is already detected as one of the available parking spaces by
the target parking frame setting process or may also be a different target parking position that is arbitrarily designated by the operator.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the autonomous parking system of Hayakawa and include during the initial parking operation, detect a second parking as taught by Yamanaka because it would allow the control device to set the next target parking position on the basis of the next available parking space (Yamanaka ¶ 59).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-




/LUIS A MARTINEZ BORRERO/Examiner, Art Unit 3665